         Case 4:20-cv-05127-MKD      ECF No. 22    filed 08/25/21   PageID.2310 Page 1 of 3




 1
                                                                                 FILED IN THE

 2
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON




 3
                                                                       Aug 25, 2021
                                                                            SEAN F. MCAVOY, CLERK


 4                          UNITED STATES DISTRICT COURT

 5                        EASTERN DISTRICT OF WASHINGTON

 6   TAMMIE P. 1,                                       No. 4:20-cv-05127-MKD

 7                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 8   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
 9   KILOLO KIJAKAZI, ACTING                            405(g)
     COMMISSIONER OF SOCIAL
10   SECURITY, 2                                        ECF Nos. 20, 21
                  Defendant.
11
              Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 21,
12
     requesting remand of the above-captioned matter to the Commissioner for
13

14   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
15   identifies them by only their first names and the initial of their last names. See

16   LCivR 5.2(c).

17   2
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,

18   2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo

19   Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No further

20   action need be taken to continue this suit. See 42 U.S.C. § 405(g).



     ORDER - 1
      Case 4:20-cv-05127-MKD     ECF No. 22    filed 08/25/21   PageID.2311 Page 2 of 3




 1   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

 2   405(g). Attorney Chad Hatfield represents Plaintiff. Attorney Jeffrey Staples

 3   represent Defendant. The parties have consented to proceed before a magistrate

 4   judge. ECF No. 6.

 5         After consideration, IT IS HEREBY ORDERED that:

 6         1. The District Court Executive is directed to substitute Kilolo Kijakazi as

 7   the Defendant and update the docket sheet.

 8         2. The parties’ Stipulated Motion for Remand, ECF No. 21, is GRANTED.

 9         3. The above-captioned case be REVERSED and REMANDED to the

10   Commissioner of Social Security for further administrative proceeding pursuant to

11   sentence four of 42 U.S.C. § 405(g).

12         The parties have stipulated to the following:

13         On remand, the Appeals Council will instruct the ALJ to:

14            • Reevaluate the evidence, particularly the opinion from Robert Smiley,

15               M.D.;

16            • Reevaluate the step-three finding, Plaintiff’s allegations, Plaintiff’s

17               residual functional capacity and the step-five findings, as necessary;

18            • Offer Plaintiff the opportunity for a new hearing;

19            • Further develop the record as necessary and issue a new decision.
20   See ECF No. 21 at 1-2.



     ORDER - 2
      Case 4:20-cv-05127-MKD     ECF No. 22    filed 08/25/21   PageID.2312 Page 3 of 3




 1         3. Judgment shall be entered for PLAINTIFF.

 2         4. Plaintiff’s Motion for Summary Judgment, ECF No. 20, is STRICKEN

 3   AS MOOT.

 4         5. Upon proper presentation, this Court consider Plaintiff’s application for

 5   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 6         The District Court Executive is directed to enter this Order, enter

 7   Judgment, forward copies to counsel, and CLOSE THE FILE.

 8         DATED August 25, 2021.
                                 s/Mary K. Dimke
 9                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
